Lindsay, J.
The only error, relied upon by the defendant for the reversal of the judgment of conviction, is the variance between the allegation of the name of the injured party in the indictment and the proof upon the trial.
The charge in the indictment was, that the animal stolen was the property of “ T. 0. Lucky,” whereas the proof showed it to he the property of “ G. C. Lucky.” Upon this point the court very properly and very correctly gave the law to the jury in the charge, and the jury passed upon the facts to which the charge was applicable, and settled the fact of the ownership of the property; and this court can see no sufficient reason to disturb the verdict. The judgment of the court below is affirmed, and the sentence of the law ordered to he pronounced.
Affirmed.